ON MOTION

ORDER

Upon consideration of Oatey Company’s joint motion to remand this case, Oatey Company v. IPS Corporation, to the United States District Court for the Northern District of Ohio, in case no. 03-CV-1231, for further proceedings consistent with the settlement agreement reached by the parties and, specifically to allow the District Court to grant Oatey Company’s motion for vacatur,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) All remaining motions are moot.
(3) Each side shall bear its own costs.